Citation Nr: 0108745	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from January 1957 to December 
1957.

I.  Development Required under the Veterans Claims Assistance 
Act

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and notes initially that the 
veteran has a diagnosis of PTSD, which was made in May 1997 
after a pyschological evaluation was accomplished by a 
civilian psychologist, J.B., Ph.D.  The report indicates that 
the veteran was seen by several psychologists and physicians 
in the past and that part of their records were a source of 
information for the May 1997 evaluation.  In describing the 
veteran's earlier history, the May 1997 report states, "It 
seems that until age 29 he led a rather normal life."  The 
report describes three traumatic events, but does not refer 
to the sexual molestation that the veteran later reported 
occurred in 1957 when he was 17 years old at F.E. Warren Air 
Force Base (AFB).  The first traumatic incident was described 
as a kidnapping that occurred in 1969.  The psychologist 
states that in her professional opinion the kidnapping 
incident precipitated Mr. [redacted] present condition, PTSD.  

As the RO has observed, the diagnosis of PTSD in this case 
has been "explicitly" linked to nonservice connected 
causes.  The Board would further point out that the detailed 
medical report of May 1997 is conspicuous for the complete 
absence of both any reference to events in service or to even 
an allegation of the existence of any subjective symptoms 
related to PTSD of service origins.  The fact the veteran 
provided this history over a lengthy period of time prior to 
filing his claim for compensation benefits gives this history 
particular crediblity.  On the other hand, the account 
provided later of an inservice event alleged to be related to 
PTSD is not consistent with the earlier history of a rather 
normal life prior to age 29 and it was only advanced in 
support of the claim for compensation.

While the Board contemplated a merits decision in this case, 
it must reluctantly conclude that further action is mandated, 
particularly in light of the recent legislative change.  The 
claims file contains no service medical records.  Although at 
one point the RO clearly considered a request for service 
medical records, the Board can not locate any request for 
service medical records and can not find any correspondence 
to or from the National Personnel Records Center (NPRC).  
Absent any documentation, the Board has no choice but to 
conclude that no requests were made for these records.  The 
Board finds that in any claim for service connection, there 
is a minimum obligation for VA to request the service medical 
records.  Accordingly, the service medical records must be 
sought by the regional office (RO) and included in the claims 
file before this claim can be adjudicated.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

II.  Changes in the Law Regarding PTSD:  The Cohen Case and 
38 C.F.R. § 3.304(f)

The Board first notes that the law of PTSD has undergone 
changes that must be considered with respect to the instant 
claim for service connection for PTSD.  The regulation 
concerning the type of evidence required to establish service 
connection for post-traumatic stress disorder has been 
revised, effective March 7, 1997, as a result of the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With regard 
to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The veteran alleged one in-service stressor: he was sexually 
molested by a sergeant in 1957 at age 17, while he was in 
"tech school" at F.E. Warren AFB, Cheyenne, Wyoming.  The 
Board notes that although the veteran has a diagnosis of 
PTSD, the claims file lacks medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  The claims file also lacks any credible 
supporting evidence that the claimed in-service stressor 
actually occurred.   In addition to evidence that may be 
contained in the veteran's service records, there are 
additional avenues open for obtaining verification of the 
alleged sexual assaults in service, and these avenues must be 
investigated.  Regarding noncombat stressors, the Court has 
held that "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The VA Adjudication Procedure 
Manual M21-1 (M21-1) provides that the required credible 
supporting evidence of a noncombat stressor may be obtained 
from service records or other sources.  Manual M21-1, part 
VI, 11.38.  Specific to claims based upon personal assault, 
M21-1, part III, 5.14c provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from family members 
and fellow service members.  

The RO must advance to address whether there is a verified 
stressor and should specify whether it finds the claimed 
stressor to be unverified, or whether any verified stressor 
is simply found to be inadequate.  In addition, as to the 
latter possibility, if the RO found that a verified stressor 
was not adequate, the RO's adjudication of this matter should 
reflect application of the subjective standard as opposed to 
the object ("would evoke in almost anyone") standard.

If a stressor is found to have been verified pursuant to the 
above-noted measures, a VA medical examination should be 
scheduled to determine whether this stressor supports a 
diagnosis of PTSD, and whether such stressor is related to 
the veteran's current symptomatology.  Dizoglio v. Brown, 9 
Vet. App. 163, 167 (1996).

III.  Crediblity

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, No. 
00-7032 (Fed. Cir. Oct. 13, 2000), slip op at 20.   The 
Federal Circuit further had found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden Court 
emphasized the "considerable body of law imposing a duty on 
the Board to analyze the crediblity and probative value of 
evidence sua sponte when making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

As the Court acknowledged in Caluza, VA adjudicators include 
adjudicators at the RO as well as the Board and thus the 
guidelines noted above as to credibility determinations 
pertain to the RO as well as the Board.   

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board, 
as well as RO adjudicators, are clearly charged with the task 
of making crediblity findings.  The Board and RO 
adjudicator's role as fact finder parallels the role of a 
jury in civil or criminal proceedings.  Therefore, the Board 
concludes that VA adjudicators may consider for general 
guidance case law describing the factors a jury may consider 
in making crediblity determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  

The Board has attached to the record additional evidence 
consisting of true and accurate copies of a chapter titled 
"Legal Issues in PTSD," from Bessel A. van der Kolk, 
Alexander C. McFarlane and Lars Weisaeth, eds., Traumatic 
Stress: The Effects of Overwhelming Experience on Mind, Body, 
and Society (New York: Guildford Press, 1996), as well as 
medical articles entitled "Failure to Detect Fabricated 
Posttraumatic Stress Disorder With the Use of the MMPI in a 
Clinical Population"; "Factitious Posttraumatic Stress 
Disorder"; "Psychophysiologic Testing for Post-Traumatic 
Stress Disorder: Forensic Psychiatric Application"; and 
"Compensation Seeking Status and Psychometric Assessment of 
Combat Veterans Seeking Treatment for PTSD".   Among other 
topics, this evidence goes to the subjective nature of the 
great majority of the diagnostic criteria for PTSD, the 
importance of credibility in both establishing the presence 
of PTSD and linking a PTSD, if found, to one or more specific 
causes, and the capabilities and limitations of psychometric 
testing.

In light of all of the above considerations, and to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should provide copies of the 
material added to the record by the 
Board noted above to the veteran and his 
representative, if any.

3.  The RO should request the veteran's 
service personnel and medical records 
from the National Personnel Records 
Center, St. Louis, Missouri.

4.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
stressor he alleges occurred in service.  
The RO's inquiry should include all the 
possible collateral sources listed in 
M21-1, part III, 5.14c(5).  The veteran 
should be advised that this information 
is vitally necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible because without such details an 
adequate search for supporting 
information cannot be conducted.  Of 
particular significance is any 
information that would assist in 
locating his former roommate, or any 
other service members who were allegedly 
assaulted by the same perpetrator or 
witnessed the assault on the veteran.

5.  Thereafter, the RO should request 
any supporting evidence from alternative 
sources identified by the veteran.  The 
RO should review the file and prepare a 
summary including all associated 
documents and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) 
(2000), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any post-traumatic 
stress disorder.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment.  
After obtaining any necessary 
authorization, the RO should obtain any 
such relevant records and associate them 
with the claims folder.

In addition, the veteran should be 
requested to provide as much specific 
information as feasible, including 
identifying information, dates and 
addresses, concerning his reported 
treatment for any psychiatric disorders 
from the following providers: C.A., MD; 
T.L., Ph.D.; W.J.T. C., MD, J.J.H., 
Ph.D., and H.D.E., MD.  The RO should 
then take appropriate action to obtain 
such records.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional medical 
records.  

7.  The veteran should also be asked:

(a) To review the above-noted account of 
the alleged traumatic event during his 
service at F.E. Warren in the last 
paragraph of page 6, and add any 
additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressor to which he 
alleges he was exposed in service.

(b) The veteran should be asked to 
provide to the best of his ability any 
specific details as to the claimed 
stressful event noted above, such as 
dates, places, detailed descriptions of 
the event, and identifying information 
concerning his and any other individuals 
involved in the event, including their 
names, ranks, units of assignment or any 
other identifying detail.  If there are 
additional stressors, he should note 
those stressors and number them 
accordingly. The veteran should indicate 
which of the alleged stressful events he 
is referring to when he writes relative 
to any specific incident.

After the foregoing development has been 
completed to the extent possible, and if 
it is determined that there is credible 
supporting evidence that the claimed 
stressor actually occurred, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect a review of 
pertinent material in the claims folder.  
The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to 
obtain an accurate picture of the 
veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran has PTSD related to his military 
service, and whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria 
for PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, 
the examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by 
the individual claiming to have PTSD.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).
		
8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that 
the requested opinions are in compliance 
with this remand and if they are not, 
the RO should implement corrective 
procedures.

9.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  
Notwithstanding any medical opinion 
offered, the RO should determine whether 
it finds the claimant credible as to 
both events in service and the 
statements submitted to establish the 
presence of the subjective elements of 
the diagnosis of PTSD of service 
origins, if found.  If the RO determines 
that the claimant is not credible, it 
may deny the claim on that basis, 
providing a rational for such a 
conclusion.

10.  Thereafter, if the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




